Appeal by defendant from a judgment of the Supreme
Court, Richmond County, rendered February 25, 1975, convicting him of robbery in the first degree, possession of weapons, etc., as a felony, and petit larceny, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No fact questions have been considered. In view of the finding, made after the trial, that defendant had been unable to participate meaningfully in his trial, the judgment must be reversed (see Drope v Missouri, 420 US 162; cf. People v Smyth, 3 NY2d 184, 187). Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.